        Case 2:19-cv-12749-LMA-KWR Document 94 Filed 02/23/21 Page 1 of 3




MINUTE ENTRY
AFRICK, J.
February 22, 2021
JS-10 00:25

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


MICHAEL R. HOLMES                                                     CIVIL ACTION

VERSUS                                                                   NO. 19-12749

CORBETT REDDOCH, ET AL.                                                   SECTION I


                                        ORDER

         On this date the Court held a telephone status conference with counsel for all

parties participating to discuss the defendants’ pending motion for summary

judgment.        The Court sought to determine whether the defendants intend to

challenge Holmes’s First-Amendment and unlawful-search claims, as well as other

state-law claims, which were not addressed in the defendants’ motion.              The

defendants responded that they thought the Court had already disposed of those

claims. The Court, in order to better determine whether a trial in this case is

warranted, ordered supplemental briefing, as detailed below.

         The Court also again specifically advised Holmes that it will consider

only those claims fairly raised in Holmes’s original and amended complaints.

The      Court    has   ordered   Holmes   to   provide   supplemental     memoranda

delineating his claims on several occasions,1 and he has never sought to leave to

amend his complaints. Since
1   R. Doc. Nos. 23, 35, 45.
                                            1
     Case 2:19-cv-12749-LMA-KWR Document 94 Filed 02/23/21 Page 2 of 3




Holmes has had more than enough time to amend his complaint to add new claims

but has not done so,2 he will be held to the claims fairly raised in his original and

amended complaints.3

      Pursuant to the discussion during the conference,

      IT IS ORDERED that the defendants, no later than MONDAY, MARCH 1,

2021, shall file a supplemental memorandum addressing the claims listed below—

including whether and to what extent the defenses argued in the defendants’

motion for summary judgment apply thereto:

      (1) the First-Amendment, freedom-of-expression claim relating to
      photography;

      (2) the First-Amendment, freedom-of-speech claim relating to Holmes’s
      alleged statements to the officers and the alleged retaliation therefor;

      (3) the Fourth-Amendment, unreasonable-search claim relating to the
      search of Holmes’s person—in particular, the search that revealed
      Holmes’s identification;

      (4) the Fourth-Amendment, unreasonable-search claim relating to
      Holmes’s vehicle;

      (5) whether Sheriff Turlich is liable in his official capacity, under the
      theory of respondeat superior, for the individual officers’ state-law
      liability; and

      (6) whether Sheriff Turlich is liable in his official capacity under a
      state-law theory of negligent hiring, training, supervision, etc.

      IT IS FURTHER ORDERED that Holmes, no later than MONDAY,

MARCH 8, 2021, shall file a memorandum responding to the defendants’

2 Although Holmes has amended his complaint once, that amendment only clarified
the names of two defendants; it said nothing about his claims. R. Doc. No. 5.
3 To be perfectly clear, the Court will consider only those claims listed under the

“Causes of Action” section of the complaint. See R. Doc. No. 1, at 10–11.
                                          2
     Case 2:19-cv-12749-LMA-KWR Document 94 Filed 02/23/21 Page 3 of 3




memorandum. To the extent Holmes no longer intends to pursue any of his claims,

he shall indicate as much in the memorandum.

      IT IS FURTHER ORDERED that the trial in this matter is CONTINUED

to MONDAY, MAY 10, 2021 at 8:30 A.M.

      IT IS FURTHER ORDERED that the final pretrial conference will be held

by telephone on TUESDAY, APRIL 6, 2021 at 9:00 A.M. Counsel shall provide

their contact information to the Court at least two business days prior to the

conference. The Court will initiate the conference.

      New Orleans, Louisiana, February 22, 2021.



                                       _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                          3
